Russell, J.
1. Where property attached has been replevied, the attachment is dissolved, the bond is substituted for the property, “and the ease stands as if it had been founded on ordinary principles.” Thompson v. Wright, 22 Ga. 613; Camp v. Cahn, 53. Ga. 558; Walter v. Kierstead, 74 Ga. 18 (5a); Woodbridge v. Drought, 118 Ga. 671 (45 S. E. 266).
2. Where an attachment has been dissolved by the giving of a replevy bond, and on the trial a general verdict is returned in favor of the plaintiff for the amount of his claim, it is lawful for the plaintiff to take judgment against the defendant and his securities upon the replevy bond. Civil Code, § 5113.
3. The court did not err in overruling the motion to set aside the judgment.

Judgment affirmed.

Motion to set aside judgment; from Floyd superior court — Judge Maddox. January 14, 1913.
M. B. Eubanks, for plaintiff in error. Sharp <& Sharp, contra.